COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
ALEJANDRO FIERRO,
                                                 §                 No. 08-13-00274-CR
                              Appellant,
                                                 §                    Appeal from the
v.
                                                 §                  120th District Court
THE STATE OF TEXAS,
                                                 §               of El Paso County, Texas
                               Appellee.
                                                 §                  (TC# 20120D00748)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)